Citation Nr: 1138465	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease (PAD) of the left lower extremity.

2.  Entitlement to an initial compensable evaluation for bilateral lower extremity thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in July 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses a need for further evidentiary development in this case.

The Veteran seeks service connection for left leg PAD and testified in June 2011 that he was told by his doctor that the PAD was the end result of the problem with thrombophlebitis.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In Allen, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999, hereafter "the Court") held that the term "disability", as used in 38 U.S.C.A. § 1110, refers to impairment of earning capacity and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, shall be service-connected. Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's nonservice-connected disorder is proximately due to or the result of a service-connected disability, such Veteran shall be compensated for the degree of disability, but only that degree over and above the degree of disability existing prior to the aggravation.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to require that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.   See 71 Fed. Reg. 52744 (2006). 

The Board notes that the June 2008 VA examiner specifically opined, "It is less likely that not that his peripheral arterial disease, left lower leg, is a result of the superficial thrombophlebitis of the right of left leg while in the military.  Rationale as follows:  1) Per Up-to-date, thrombophlebitis does not cause PAD.  2) Risk factors for PAD are:  diabetes mellitus, hyperlipidemia, smoking, and hypertension.  3) Veteran is a smoker."  However, there is still no medical opinion of record regarding the whether there was aggravation due to service-connected disability.  As such, the case should be remanded in order to obtain such an opinion.

The Veteran also contends that the symptoms associated with his service-connected bilateral lower extremity thrombophlebitis is more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in June 2011 to the effect that he thought that his thrombophlebitis symptoms were worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in June 2008.  Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected bilateral lower extremity thrombophlebitis.

Finally, the Veteran receives routine treatment at the VA Medical Center in Fort Meade.  While this case is in remand status, the RO should obtain all records of current treatment for the Veteran's bilateral lower extremity PAD and thrombophlebitis.  In reviewing the VA records in the file, the Board notes no records were obtained since December 2008.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral lower extremity thrombophlebitis and left lower extremity PAD that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, in addition to medical records from Ft. Meade VAMC dated from January 2008, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to determine the etiology of left lower extremity PAD and to ascertain the severity of his bilateral lower extremity thrombophebitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's left lower extremity PAD was incurred in or aggravated by his active military service or in any way related (caused by or aggravated by) his service-connected bilateral lower extremity thrombophlebitis.  If the examiner finds that the PAD is aggravated by the service-connected thrombophlebitis, the examiner should quantify the degree of aggravation, if possible.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

The examiner should identify all manifestations of the Veteran's service-connected thrombophlebitis of the bilateral lower extremities including whether there is intermittent, persistent, or massive board-like edema; stasis pigmentation or eczema; intermittent or persistent ulceration; subcutaneous induration; and whether symptoms are relieved by elevation of extremity or compression hosiery.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


